                                                       t.   1   v,   ,1,-"'


                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA DEC 07 2018
                            ATLANTA DIVISION

 FELICIA LENORE WATSON,
      Plaintiff
                                      CIVIL ACTION FILE NO.
 V.                                   1:18-CV-4681-ODE-CMS
 LONG SHENG,
      Defendant
                                  ORDER
      This civil case is before the Court on the Final Report and
 Recommendation of United States Magistrate Judge Catherine M. Salinas,
filed November 5, 2018 [Doc. 3] ("R&R").      No objections have been
I filed.

      After a thorough analysis, Judge Salinas recommends that this
case be dismissed without prejudice as frivolous.
      The Court having read and considered the R&R and noting the
absence of any objections thereto, it is hereby ADOPTED as the
opinion and order of the Court.    Accordingly, this case is DISMISSED
WITHOUT PREJUDICE as frivolous.


      SO ORDERED, this        day of December, 2018.



                                  ORINDA D. EVANS
                                  UNITED STATES DISTRICT JUDGE
